DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “braided metal wires” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “greater” in claim 11 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not evident to what standard or ratio is required such that it encompasses an amount “greater” for the resilience of the outer coating relative to the inner coating.  Claim 11 fails to define what the material is or more importantly provide some standard to understand how “resilience” is established, i.e. an ability to stretch, an ability to deform so one may have some understanding especially since the claim scope could be considered to encompass the outer coating film and inner coating film are the same since they are recited to be connected. The term “resilience” in claim 12 is a relative term which renders the claim indefinite. The term “resilience” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not understood what the “resiliency” is being compared relative to such that one understands how the coating film is being compared to. The claim recites the outer coating film and inner coating film have resiliencies of 15-20% and 10-15% respectively  but it is not understood with respect to what? The stent body, the entire structure or some standard material for coatings, etc. and thus it is impossible to discern what the property is being measured with respect to. Dependent claims are indefinite for depending from a rejected independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,13-17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 105496603) in view of Kitano (WO 2014/148122). Fig. 4 of CN ‘603 shows a covered stent, wherein the covered stent comprises a radially compressible inner stent ( front leading end section) and an outer stent covering the inner stent (larger flared portion), the inner stent comprises an inner support skeleton and an inner coating film arranged on the inner support skeleton; and the outer stent covering the inner stent, wherein the outer stent covers at least part of the inner stent, the outer stent comprises an outer support skeleton and an outer coating film arranged on the outer support skeleton, one end of the outer coating film is hermetically connected to the inner coating film, see translation. However, Xiao did not disclose the resilience of the outer coating film is greater than that of the inner coating film. Kitano et al. teach a stent graft with inner 30 and outer 40 coating films. Kitano et al. further teach (page 4 translation) that the coating for the outer film is thinner or of a thickness less than the inner coating film such that it keeps the stent graft with a low profile but the stent openings are covered. It would have been obvious to one of ordinary skill in the art to use a thin cover film as taught by Kitano et al. with the stent graft of Xiao such that the delivery profile is small for a minimally invasive  insertion configuration and is easily applied about the structure to be sufficiently flexible. Thus per the difference in thickness it can be construed the thinner outer coating provides a greater resilience. With respect to claims 13,14, Kitano teaches (page 4 of translation) that the thickness of the outer coating film is less than the inner coating film and the outer coating film thickness can fall within the range of 10-50µm and the inner coating film thickness can be within the range of 20-70 µm. Regarding claim 15, please note it is a product-by-process claim. Thus, since the covered stent defined in claim 11 is believed to be obvious over Xiao as modified with Kitano, it is provided with the same inner and outer coating films. Thus, the product resulting from the combined teachings is fully capable of being tested by the same method since it is not altering or adding another feature to those coating films already defined by claim 11. With respect to claim 16, Xiao does disclose (page 6 of translation) that the inner and outer covering films are made of PTFE. Regarding claim 17, Xiao discloses (page 3 and 9 of translation) the radial support force of the outer support skeleton is smaller than of the inner support skeleton. Regarding claim 19, Xiao discloses (Fig. 4A) the outer stent comprises a tapered section and a straight section connected to the tapered section and one end of the tapered section away from the straight section is hermetically connected to the inner stent, pages 3,6 of translation. Regarding claim 20, Xiao also disclose (page 10,11 of translation) that there can be a covered stent where the diameter of the straight section is not less than 1.5 times the diameter of the inner stent.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 105496603) in view of Kitano (WO 2014/148122) as applied to claim 17 above, and further in view of Tieu et al. (WO 2012/087301). It is noted that Xiao does disclose (page 13 of translation) an outer skeleton support can be braided, Fig. 15. It is also noted that Xiao discloses (page 11 of translation) the wire diameter of the outer support skeleton can be smaller than the inner support skeleton. However, Xiao as modified with Kitano did not teach both the outer and inner support skeletons are formed from braided metal wires. Tieu et al. teach (Fig. 11) a stent having inner and outer stent structures that are braided, paragraph 64. It would have been obvious to one of ordinary skill in the art to use braided support skeletons as taught by Tieu et al. with the stent of Xiao as modified by Kitano et al. such that the expansion and contraction are easily accomplished by the braided construction and less force needed, pages 2,75 of Tieu. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799